Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to amended claim(s) 1-38 have been considered but are moot in view of new grounds of rejection, McCann et al. (US 2009/0207808 A1), Das et al. (US 2015/0312874 A1) and Shan et al. (US 2019/0174449 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 35-36, 4-5 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jayawardene et al. (US 2019/0320494 A1) in view of Faccin et al. (US 2018/0279400 A1) in further view of McCann et al. (US 2009/0207808 A1).
Regarding claim 1, Jayawardene specifically discloses a method for allocating network resources with a network entity comprising:
Determining (see [0046], “the at least one wireless local area node controller configured to cooperate with the distribution node to effect handover of one or more wireless sessions between the at least wireless local area node and the at least one radio node”), with a processor of the WBS (see controller [0046]), that the UE is capable of using a first network and a second network (see [0259], “a brief aside, using Wi-Fi Agile Multiband, a Wi-Fi AP (access point) and "client" (which may be for example a Wi-Fi-enabled 3GPP UE) can exchange data relating to their respective cellular data network capabilities (if any).”) regarding “the 5GC/Wi-Fi Controller 415 illustrated in 9b;
determining, with the processor of the WBS (see controller [0046]), that there is sufficient capacity on the second network (see [0249], “iii) available number of channels/bandwidth for that node 406a and number of connections currently in use (i.e., 
establishing, with the transceiver of the WBS, a connection with the UE on the second network (see [0044], “handover of a wireless user device at least from the at least one user node to the at least one radio node; and/or creation of simultaneous wireless connections between a) the wireless user device and the at least one user node, and b) the wireless user device and the at least one radio node.”);
determining, with the processor of the WBS, that a strength of a signal transmitted between the at least one transceiver and the UE is below a predetermined level (see [0345], “if the signal strength of either of the WLAN or 4G/4.5G/5G link is below a particular threshold, this may indicate to the controller 404”); and 
based on determining that the strength of the signal is below the predetermined level (see [0345], “if the signal strength of either of the WLAN or 4G/4.5G/5G link is below a particular threshold, this may indicate to the controller 404”), establishing, with the at least one transceiver of the WBS, a second connection with the UE on the first network (simultaneous 4g and 5g in [0285]);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Faccin with that of Jayawardene. Doing so would conform to vigorously well-known and widely adopted mobile network conventions;
Jayawardene in view of Faccin do not specifically disclose however McCann discloses (US 2009/0207808 A1) the registration request comprising a service request and a request to connect to a second network (see [0057], where McCann discloses registration requests with simultaneous bindings for two networks);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of McCann with athat of Jayawardene in view of Faccin. Doing so would have provide a litany list of advantages including greater redundancy, improved efficiency with seamless connectivity, reduced network management and maintenance costs, inter alia.
Regarding claim 35, Jayawardene in view of Faccin discloses the method of claim 1, further comprising:
transmitting, with the at least one transceiver of the WBS, data to the UE over the second connection ([0044] simultaneous or handover over second network); or
receiving, with the at least one transceiver of the WBS, data from the UE over the second connection ([0044] simultaneous or handover over second network). 
Regarding claim 36, Jayawardene in view of Faccin discloses the method of claim 1, further comprising:
based on determining that the strength of the signal is below the predetermined level, ending the first connection (see handover, [0045]).
 	Regarding claim 30, Jayawardene discloses a system of claim 29, wherein the operations further comprise: 
determining that the UE is 4G-capable and 5G-capable (see [0071], “network node apparatus according to the present disclosure, configured for 3GPP 4G and 5G capability”), 
and wherein identifying that the battery level or the memory buffer level has fallen below the second level ((“battery 
Regarding claims 4, Jayawardene in view of Faccin discloses the method of claim 1. Jayawardene discloses wherein the first network comprises a 4G network; and wherein the second network comprises a 5G network (see [0345] see 4g and 5g).
Regarding claim 5, Jayawardene in view of Faccin disclose the method of claim 1, the predetermined level being a first predetermined level (see [0256], “instance a signal strength or signal quality metric, and the handover can be triggered by a separate trigger threshold”), the method further comprising:
determining, with the processor of the WBS, a traffic level on the first network ( network traffic determined in [0047]); and
determining, with the processor of the WBS, that the traffic level on the first network is greater than or egual to second  (more than one threshold is anticipated [0256], “instance a signal strength or signal quality metric handover can be triggered by a ”) a predetermined level (see [0308], “computational load and/or traffic load present on each node (which may be ascertained by e.g., data fed back to the decision-making entity”); and
wherein establishing the second connection is further in response to determining that the traffic level on the first network is greater than or equal to the second predetermined level (see [0224], “net demand for traffic from the total set of transmitting network elements”).
Claim 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jayawardene in view of Faccin et al. (US 2018/0279400 A1) in further view of Cui (US 2015/0087307 A1 ).
Regarding claim the method of claim 2, Jayawardene in view of Faccin disclose wherein the service request comprises a request to connect to a first application, the method further comprising:
They do not specifically disclose however Cui discloses determining, with the processor of the WBS, that the first application is suitable for use on the second networks (Similarly, if selection of a particular cell layer (and corresponding offloading of mobile traffic from a first cell device of a first cell layer to a second cell device of a second cell layer) does not result in satisfactory balanced bandwidth 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cui with that of Jayawardene and Faccin. Doing so would conform to vigorously well-known and widely adopted mobile network conventions.
Regarding claim 6, Jayawardene in view of Faccin discloses the method of claim 1, the registration reguest being a first registration reguest, the service reguest being a first service reguest, the connection being a first connection  the method further comprising:
Jayawardene does not explicitly disclose however Faccin disclsoes receiving, with the at least one transceiver of the WBS, a second registration request from UE, the second registration request including a second service reguest that is different than the first service reguest (an 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cui with that of Jayawardene and Faccin. Doing so would conform to vigorously well-known and widely adopted mobile network conventions.
Jayawardene in view of Faccin does not explicitly disclose however Cui discloses the second service request being associated with an application that is unsuitable for use on the second network (CUI [0023] already discloses the well-known activity of establishing network connectivity based on application type);
establishing, with the at least one transceiver of the WBS, a third connection with the UE on the first network (it is well-known that mobiles can ping back and forth between networks, as an examiner note it appears patentable weight it sought for switching or re-establishing with various networks based on usage, CUI discloses adjusting networks based on application type and it would be obvious to his could occur an unlimited amount of times [0023] in CUI); and

application over the third connection (see [0023] CUI establishing connection to a network based on appilication type).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cui with that of Jayawardene and Faccin. Doing so would conform to vigorously well-known and widely adopted mobile network conventions.
Claim 21-26, 28, 37  are rejected under 35 U.S.C. 103 as being unpatentable over Jayawardene et al. (US 2019/0320494 A1) in view of Das et al. (US 2015/0312874 A1).
Regarding claim 21, Jayawardene discloses a method performed by a wireless base station (WBS)
comprising at least one transceiver, the method comprising:
 identifying a signal strength of the UE (see [0349], “the controller may determine that the client device is in a second location based on the client being outside a predetermined area (e.g., not in the street address) and/or within another area (e.g., on a street) using GPS services accessible by the client device; the controller may request this location information from the client device. Signal strength, channel quality, or ”);
determining that the signal strength of the UE is sufficient to use a second network (see [0349], “governed by the mechanisms set forth in the relevant 3GPP standards; e.g., where neighbor cell measurements can be triggered based on for instance a signal strength or signal quality metric”);
based on determining that the signal strength of the UE is insufficient (see [0124], “received signal strength”), transmitting, by the at least one transceiver, an error message (see [0124] “error rates” therefore one of skill in the art would anticipate error messages being sent for there to be an identifiable error rate)
determining that the signal strength has become sufficient to use a second network (see [0349], “governed by the mechanisms set forth in the relevant 3GPP standards; e.g., where neighbor cell measurements can be triggered based on for instance a signal strength or signal quality metric”); and
based on determining that the signal strength has become sufficient, establishing, by the at least one transceiver, a second connection with the UE over the second network (handover is 
Jayawardene does not specifically disclose however Das disclsodes based on the second registration request establishing, by the at least one transceiver, a first connection with the UE over a first network (see [0031] registration with another network based on second registration);
Jayawardene does not specifically disclose however Das discloses receiving a registration request from a user equipment (UE) (see abstract, registration request); 
	Jayawardene does not specifically disclose however Das discloses the first registration request comprising a request to connect to a second network (abstract, here DAS discloses first registration to a network, here ‘second network’ is interpreted as arbitrary without further definition);
 	Receiving, by the least one transceiver, a second registration request from the UE, the second registration request comprising a request to connect to a first network (abstract, here DAS discloses second registration to a network, here ‘second network’ is interpreted as arbitrary without further definition).
inter alia.
Regarding claims 37, Jayawardene in view of Faccin discloses the method of claim 21, further comprising:
transmitting, by the at least one transceiver, data to the UE over the second connection (see [0044] simultaneous or handover over second network); or
receiving, by the at least one transceiver, data from the UE over the second connection ([0044] simultaneous or handover over second network).
Regarding claim 23, Jayawardene in view of Das disclose the method of claim 21, wherein the first network utilizes a first frequency spectrum that comprises first frequencies, and
wherein the second network utilizes a second frequency spectrum that comprises second frequencies, the second frequencies being higher than the first frequencies (see [0037], the network executes handover of the one or more UE terminals to 
Regarding claim 24, Jayawardene in view of Das disclose the method of claim 21, wherein the signal strength comprises a strength of a signal transmitted between the at least one transceiver of the WBS (see signal strength [0124]).
Regarding claim 25, Jayawardene in view of Das disclose the method of claim 21, further comprising:
determining that there is sufficient capacity on the second network to accommodate additional traffic (see surplus capacity [0281]).
Regarding claim 26, Jayawardene in view of Das disclose the method of claim 21, further comprising:
determining a traffic level on the first network (see [0308], systems and methods for load balancing aggregate traffic loads between cells of a mobile network by utilizing traffic flow characteristics and surplus capacity availability); and
determining that the traffic level on the first network is less than or equal to a predetermined level (see [0308], traffic load exceeds the capacity),

Regarding claim 28, Jayawardene in view of Das disclose the method of claim 21, wherein determining the signal strength of the UE comprises determining that the signal strength has risen above a predetermined level (see [0345] where signal strength below or above a threshold is determined).
Regarding claim 22, Jayawardene in view of Das discloses the method of claim 21. Jayawardene discloses wherein the first network comprises a 4G network; and wherein the second network comprises a 5G network (see [0345] see 4g and 5g).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jayawardene et al. (US 2019/0320494 A1) in view of Das et al. (US 2015/0312874 A1) in further view of Wallis (US 2009/0097450 A1).

In regards to claim 27, Jayawardene in view of Das disclose the method of claim 21, they do not specifically disclose what Wallis discloses wherein establishing the first 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wallis with that of Jayawardene in view of Faccin. Doing so would conform to vigorously well-known and widely adopted mobile network conventions.
Claim 29, 38, 31-34, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jayawardene et al. (US 2019/0320494 A1) in view of Shan et al. (US 2019/0174449 A1).
Regarding claim 29, Jayawardene discloses a wireless base station (WBS) comprising at least one transceiver (transceiver [0219]): one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the WBS to perform operations (see memory fig. 7a) comprising:
identifying a strength of a signal transmitted between the WBS and a user equipment (UE) (see determination of signal strength [0345]);

based on determining that the signal strength is greater than or equal to the first level (see signal strength governs in [0256]), establishing, by the at least one transceiver, a first connection with the UE over the 5g network (handover between 5G New Radio and 4G LTE [0256]);
identifying that the UE is at least temporarily 5G-incapable (see handover to NR-based device [0256]); in response to identifying that the UE is at least temporarily 5G-incapable (see [0255], “various permutations of (i) 5G NR, (ii) 4/4.5G LTE, and (iii) WLAN (IEEE STd. 802.11) RATs may be used consistent with the architecture as either a source or recipient technology as part of data session transfer or migration”), 
Establishing, by the at least one transceiver, a second connection with the UE over a 4G network (concurrent/simultaneous or handover [0044] regarding handover disclosed in [0256]); and 
Ending the first connection with the UE over the 5G network (see [0382], “disconnection of the second link, i.e., the 4G/4.5G/5G link.”).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with that of Jayawardene. Doing so would have provide a litany list of advantages including greater redundancy, improved efficiency with seamless connectivity, reduced network management and maintenance costs, inter alia.
 	Regarding claim 31, Jayawardene in view of Shan disclose the system of claim 29, wherein the operations further comprise: 
 determining that the 5G network has sufficient capacity, and wherein establishing the first connection is in response to determining that the 5G network has the sufficient capacity (see “requisite capacity” [0249]).
Regarding claim 34, Jayawardene in view of Shan disclose the system of claim 29, wherein establishing the second connection comprises ending the first connection (handover [0044] is commonly understood to end the original connection).
Regarding claim 32, Jayawardene in view of Shan disclose the system of claim 29, wherein the operations further comprise: determining that the signal strength has fallen below the first level, and wherein establishing the second connection is further in response to determining that the signal strength has fallen below the first level (see signal strength threshold in [0345]).
Regarding claim 33, Jayawardene in view of Shan disclose the system of claim 29, Jayawardene does not specifically disclose however Shan discloses wherein the operations further comprise: receiving a connection request from the UE (see [0091], service request and registration request); 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shan with that of Jayawardene. Doing so would conform to vigorously well-known and widely adopted mobile network conventions.
 	Regarding claim 38, Jayawardene in view of Shan discloses a system of claim 29, wherein the operations further comprise: 
determining that the UE is 4G-capable and 5G-capable (see [0071], “network node apparatus according to the present disclosure, configured for 3GPP 4G and 5G capability”), 
 wherein identifying that the battery level or the memory buffer level has fallen below the second level ((“battery condition or other criteria” is basis for determining connectivity with 4G/G/WLAN in [0346])) comprises determining that the UE is at least temporarily 5G-incapable (see [0129], “particular subscriber capabilities, demographics, or equipment locations, such as for delivery of location-specific or targeted content or advertising or 5G "slicing" configuration or delivery”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643